DETAILED ACTION
This Office action is in response to the amendment filed on 20 June 2022.  Claims 1-20 are pending in the application. Claims 1, 13 and 17 are independent. 

This Application, filed 04/30/2020, claims Priority from Provisional Application 62/942729, filed 12/02/2019, and claims foreign priority to CN 201910571660.8, filed 06/28/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choe et al., US PG pub. 20120140562 A1.
With respect to claim 1, Choe discloses a stack structure (112, CM, fig. 17) comprising interleaved a plurality of conductor layers (for example CM1-8, fig. 17) and a plurality of dielectric layers (116 and 112, fig. 17) along a vertical direction; and a channel structure (114, fig. 17) extending in the stack structure (112, CM, fig. 17) along the vertical direction, 
wherein along the vertical direction, the channel structure (114, fig. 17) has a first width (see figure 17 below) at a first depth (see figure 17 below) and a second width (see figure 17 below) at a second depth (see figure 17 below), the first depth being greater than the second depth, the first width being less than the second width; and a thickness of a first dielectric layer (112) of the plurality of dielectric layers (116 and 112) at the first depth (lower portion) is greater than a thickness of a second dielectric layer (117 of layer 116) of the plurality of dielectric layers (116 and 112) at the second depth, wherein the first dielectric layer (112;¶0060) and the second dielectric layer (117 of layer 116 also silicon oxide) comprise a same material having different thicknesses (¶0063).
With respect to claim 2, Choe discloses wherein: the channel structure (114, fig. 17) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114, fig. 17) in the lower portion (see figure 19 below) being less than a width of the channel structure (114, fig. 17) in the upper portion (see figure 19 below); and the thicknesses of the dielectric layers (116 and 112, fig. 17) in the lower portion (see figure 19 below) are greater than the thicknesses of the dielectric layers (116 and 112, fig. 17) in the upper portion (see figure 19 below).  
With respect to claim 3, Choe discloses wherein: the thickness of each of the dielectric layers (116 and 112, fig. 17) in the lower portion (see figure 19 below) is the same; and the thickness of each of the dielectric layers (116 and 112, fig. 17) in the upper portion (see figure 19 below) is the same.  
With respect to claim 5, Choe discloses wherein: in the lower portion (see figure 19 below), the conductor layers (for example CM1-8, fig. 17) and the dielectric layers (116 and 112, fig. 17) comprise at least one first division (area CM1-CM4, fig. 17) along the vertical direction, each first division (area CM1-CM4, fig. 17) comprising at least one dielectric layer (116, fig. 17); in each of the at least one first division (area CM1-CM4, fig. 17), the thickness of each dielectric layer (116, fig. 17) is the same; and the thicknesses of the dielectric layers (116 and 112, fig. 17) in the at least one first division (area CM1-CM4, fig. 17) decrease as a depth of the channel structure (114, fig. 17) decreases.  
With respect to claim 7, Choe discloses wherein in the upper portion (see figure 19 below), the conductor layers (for example CM1-8, fig. 17) and the dielectric layers (116 and 112, fig. 17) comprise at least one second division (area CM5-CM8, fig. 17) along the vertical direction, each second division (area CM5-CM8, fig. 17) comprising at least one dielectric layer (116, fig. 17); in each of the at least one second division (area CM5-CM8, fig. 17), the thickness of each dielectric layer (116, fig. 17) is the same; and the thicknesses of the dielectric layers (116 and 112, fig. 17) in the at least one second division (area CM5-CM8, fig. 17) increase as a depth of the channel structure (114, fig. 17) increases.  
With respect to claim 8, Choe discloses wherein: the channel structure (114, fig. 17) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114, fig. 17) in the upper portion (see figure 19 below) being less than a width of the channel structure (114, fig. 17) in the lower portion (see figure 19 below); and the thicknesses of the dielectric layers (116 and 112, fig. 17) in the upper portion (see figure 19 below) are greater than the thicknesses of the dielectric layers (116 and 112, fig. 17) in the lower portion (see figure 19 below).  
With respect to claim 9, Choe discloses wherein the width of the channel structure (114, fig. 17) decreases as the depth increases; and the thicknesses of the dielectric layers (116 and 112, fig. 17) increase as a depth of the channel structure (114, fig. 17) increases.  
With respect to claim 10, Choe discloses wherein the width of the channel structure (114, fig. 17) increases as the depth increases; and the thicknesses of the dielectric layers (116 and 112, fig. 17) decrease as a depth of the channel structure (114, fig. 17) increases.  
With respect to claim 11, Choe discloses wherein the channel structure (114, fig. 17) includes a narrower portion between a top surface and a bottom surface of the stack structure (112, CM, fig. 17), a width of the narrower portion being less than a width of the rest of the channel structure (114, fig. 17); and thicknesses of the dielectric layers (116 and 112, fig. 17) corresponding to the narrower portion are greater than thicknesses of dielectric layers (116 and 112, fig. 17) corresponding to the rest of the channel structure (114, fig. 17).  
With respect to claim 12, Choe discloses wherein  the channel structure (114, fig. 17) includes a wider portion between a top surface and a bottom surface of the stack structure (112, CM, fig. 17), a width of the wider portion being greater than a width of the rest of the channel structure (114, fig. 17); and thicknesses of the dielectric layers (116 and 112, fig. 17) corresponding to the wider portion are less than thicknesses of dielectric layers (116 and 112, fig. 17) corresponding to the rest of the channel structure (114, fig. 17).  

With respect to claim 13, Choe discloses a stack structure (112, CM, fig. 17) comprising interleaved a plurality of conductor layers (for example CM1-8, fig. 17) and a plurality of dielectric layers (116 and 112, fig. 17) along a vertical direction; and a channel structure (114, fig. 17) extending in the stack structure (112, CM, fig. 17) and divided into a plurality of portions along the vertical direction, 
wherein along the vertical direction, the channel structure (114, fig. 17) has a first portion (lower portion) located and a second portion (upper portion) above the first portion (lower portion), such that a depth of the first portion (lower portion) is greater than a depth of the second portion (upper portion), a first width (see figure 17 below) of the channel structure (114, fig. 17) in the first portion (lower portion) being less than a second width of the channel structure (114, fig. 17) in the second portion (upper portion); and a thickness of a first dielectric layer (112) of the plurality of dielectric layers (116 and 112) in the first portion (lower portion) is greater than a thickness of a second dielectric layer (117) of the plurality of dielectric layers (116 and 112) in the second portion (upper portion), wherein the first dielectric layer (112) and the second dielectric layer (117) comprise a same material (¶0060 and ¶0073) having different thicknesses (¶0063).
With respect to claim 14, Choe discloses wherein the channel structure (114, fig. 17) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114, fig. 17) in the lower portion (see figure 19 below) being less than a width of the channel structure (114, fig. 17) in the upper portion (see figure 19 below).  
With respect to claim 15, Choe discloses wherein the thicknesses of the dielectric layers (116 and 112, fig. 17) in the lower portion (see figure 19 below) are greater than the thicknesses of the dielectric layers (116 and 112, fig. 17) in the upper portion (see figure 19 below).  
With respect to claim 16, Choe discloses wherein: the thickness of each of the dielectric layers (116 and 112, fig. 17) in the lower portion (see figure 19 below) is the same; and the thickness of each of the dielectric layers (116 and 112, fig. 17) in the upper portion (see figure 19 below) is the same.  

With respect to claim 17, Choe discloses forming a dielectric stack (112, SL, fig. 13), the dielectric stack (112, SL, fig. 13) comprising interleaved a plurality of sacrificial layers (SL, fig. 13) and dielectric layers (116 and 112, fig. 17) along a vertical direction, wherein 
along the vertical direction, a thickness of a first dielectric layer (112) of the plurality of dielectric layers (116 and 112) at a first depth (see figure 17 below) is greater than a thickness of a second dielectric layer (117) of the plurality of dielectric layers (116 and 112) at a second depth (see figure 17 below), the first depth (see figure 17 below) being greater than the second depth (see figure 17 below), wherein the first dielectric layer (112) and the second dielectric layer (117) comprise a same material (¶0060 and ¶0073) having different thicknesses (¶0063); forming a channel structure (114, fig. 17) in the dielectric stack (112 SL, fig. 13) such that a first width of the channel structure (114, fig. 17) at the first depth is less than a second width of the channel structure (114, fig. 17) at the second depth; and replacing the plurality of sacrificial layers (SL, fig. 13) with a plurality of conductor layers (CM, fig. 16).
With respect to claim 18, Choe discloses forming a gate line slit in the dielectric stack (112, SL, fig. 13), wherein replacing the plurality of sacrificial layers (SL, fig. 13) with the plurality of conductor layers (for example CM1-8, fig. 16, 17 and 19) comprises: removing (figure 14) the plurality of sacrificial layers (SL, fig. 13) to form a plurality of lateral recesses (recess between 112, fig. 14); and depositing a conductor material to fill the plurality of lateral recesses (figure 16).  
With respect to claim 19, Choe discloses wherein forming the channel structure (114, fig. 17) comprises: forming a channel hole (hole/trench formed in the stack layers as shown in figure fig. 11 and 12) in the dielectric stack (112, SL, fig. 13); forming a semiconductor plug (as shown in figure 19 the semiconductor plug SP can be form at the bottom of the channel at the second division)) at a bottom of the channel hole (hole/trench formed in the stack layers as shown in figure fig. 11 and 12); and forming a functional sidewall over and in contact with the semiconductor plug (as shown in figure 19 the semiconductor plug SP can be form at the bottom of the channel at the second division)).  
With respect to claim 20, Choe discloses wherein forming the functional sidewall comprises: forming a blocking layer (119, fig. 5) over a sidewall of the channel hole (hole/trench formed in the stack layers as shown in figure fig. 11 and 12); forming a charge trapping layer (118, fig. 5) over the blocking layer (119, fig. 5); and forming a tunneling layer (117, fig. 5) over the charge trapping layer (118, fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al., US PG pub. 20120140562 A1; in view of Koval et al., US patent 10128262 B2.
With respect to claim 4, Choe discloses dielectric layers (116 and 112, fig. 17) in the lower portion (see figure 19 above) has a thickness, however Choe did not discloses wherein: the thicknesses of the dielectric layers (116 and 112, fig. 17) in the lower portion (see figure 19 above) decrease as the depth of the channel structure (114, fig. 17) decreases.  
Koval discloses in figure 3a to 3i that thicknesses of the dielectric layers 310 in the lower portion decrease as the depth of the channel structure (114, fig. 17) decreases.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Koval’s thickness of dielectric layers since this can increase number of transistor to be formed to made package smaller and thereby improve cost and power consumption.
With respect to claim 6, Choe discloses dielectric layers (116 and 112, fig. 17) in the upper portion (see figure 19 above), however Choe did not discloses wherein the thicknesses of the dielectric layers (116 and 112, fig. 17) in the upper portion (see figure 19 above) increase as the depth increases.  
Koval discloses in figure 3a to 3i that thicknesses of the dielectric layers 310 in the lower portion decrease as the depth decreases.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Koval’s thickness of dielectric layers since this can increase number of transistor to be formed to made package smaller and thereby improve cost and power consumption.

    PNG
    media_image1.png
    504
    676
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive. Applicant has argued that the combination of Choe et al., and Kim et al., would not be a proper combination, however Choe et al., appears to discloses these limitation alone. Choe teaches a stack structure (112, CM, fig. 17) comprising interleaved a plurality of conductor layers (for example CM1-8, fig. 17) and a plurality of dielectric layers (116 and 112, fig. 17) along a vertical direction; and a channel structure (114, fig. 17) extending in the stack structure (112, CM, fig. 17) along the vertical direction, wherein along the vertical direction, the channel structure (114, fig. 17) has a first width (see figure 17 above) at a first depth (see figure 17 above) and a second width (see figure 17 above) at a second depth (see figure 17 above), the first depth being greater than the second depth, the first width being less than the second width; and a thickness of a first dielectric layer (112) of the plurality of dielectric layers (116 and 112) at the first depth (lower portion) is greater than a thickness of a second dielectric layer (117;117 is part of 116 as shown in figure 6) of the plurality of dielectric layers (116 and 112) at the second depth, wherein the first dielectric layer (112;¶0060) and the second dielectric layer (117;¶0073) comprise a same material having different thicknesses (¶0063). For this reason, reference Choe has been maintained in the rejection for independent claim 1, 13 and 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822